     Case 1:17-cv-04179-DLC Document 226 Filed 09/12/19 Page 1 of 36



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
UNITED STATES SECURITIES AND EXCHANGE :
COMMISSION,                            :
                                       :
                         Plaintiff,    :               17cv4179(DLC)
                                       :
               -v-                     :                 REDACTED
                                       :            OPINION AND ORDER
ALPINE SECURITIES CORPORATION,         :
                                       :
                         Defendant.    :
                                       :
-------------------------------------- X

For the plaintiff:
Zachary T. Carlyle
Terry R. Miller
U.S. Securities and Exchange Commission
1961 Stout Street, 17th Floor
Denver, CO 80294

For the defendant:
Maranda E. Fritz
Thompson Hine LLP
335 Madison Avenue, 12th Floor
New York, NY 10017

Brent R. Baker
Aaron D. Lebenta
Jonathan D. Bletzacker
Clyde Snow & Sessions
One Utah Center, 201 South Main Street, Suite 1300
Salt Lake City, Utah 84111

DENISE COTE, District Judge:

     Plaintiff United States Securities and Exchange Commission

(“SEC”) seeks an injunction and imposition of $22,736,000 in

civil penalties against defendant Alpine Securities Corporation

(“Alpine”) for Alpine’s 2,720 violations of its obligation to
      Case 1:17-cv-04179-DLC Document 226 Filed 09/12/19 Page 2 of 36



file suspicious activity reports (“SARs”).        Alpine opposes

imposition of any injunction and contends that the civil

penalties should not exceed $720,000.        For the following

reasons, an injunction will issue against Alpine and civil

penalties are assessed in the amount of $12,000,000.



                               Background

     Much of the factual and regulatory background relevant to

this motion is described in the two summary judgment Opinions

issued in March and December 2018.       See SEC v. Alpine Sec.

Corp., 308 F. Supp. 3d 775 (S.D.N.Y. 2018) (“March Opinion”);

SEC v. Alpine Sec. Corp., 354 F. Supp. 3d 396 (S.D.N.Y. 2018)

(“December Opinion”). 1    Familiarity with those Opinions is

assumed and they are incorporated by reference.

The Low-Priced Securities Market

     Alpine principally provides brokerage clearing services for

penny stocks and microcap securities traded in the over-the-

counter market. 2   The markets for these low-priced securities




1 The March Opinion granted summary judgment on certain exemplar
SARs. Applying the legal standards articulated in the March
Opinion, the December Opinion addressed all of the individual
SARs on which the SEC sought summary judgment and granted that
motion in part.
2 The term “over-the-counter market” is used to describe “the
trading of securities other than on a formal centralized


                                    2
     Case 1:17-cv-04179-DLC Document 226 Filed 09/12/19 Page 3 of 36



(“LPS”) are rife with fraud and abuse.       The Penny Stock Reform

Act of 1990, for example, identified as problems with the penny

stock markets “a serious lack of adequate information concerning

price and volume of penny stock transactions,” involvement by

individuals banned from the securities markets in roles such as

“promoters” or “consultants,” and the use of shell corporations

to facilitate market manipulation schemes.       Pub. L. No. 101-29,

§ 502(6)-(8), 104 Stat. 931, 951; see also December Opinion, 354

F. Supp. 3d at 406.

     Financial regulators like FINRA, 3 FinCEN, 4 and the SEC have

warned investors of the risks of fraud connected to investments

in LPS.   FINRA has warned investors, in particular, about the

risk that the issuer of a penny stock may be a shell company for

those seeking to launder money or conduct illicit activity. 5          The



exchange” such as the New York Stock Exchange. 4 Hazen,
Treatise on the Law of Securities Regulation § 14:3 (2017).
3 FINRA, or the Financial Industry Regulatory Authority, is a
self-regulatory organization (“SRO”) that supervises broker-
dealers. See Fiero v. Financial Industry Regulatory Auth.,
Inc., 660 F.3d 571 & n.1 (2d Cir. 2011).
4 FinCEN, or the Financial Crimes Enforcement Network, is a
division of the U.S. Department of the Treasury (“Treasury
Department”) responsible for administering the Bank Secrecy Act
(“BSA”), among other things. See March Opinion, 308 F. Supp. 3d
at 791.
5 See FINRA, Beware Dormant Shell Companies (Mar. 14, 2016),
http://www.finra.org/investors/beware-dormant-shell-companies;
see also FinCEN, The Role of Domestic Shell Companies in
Financial Crime and Money Laundering: Limited Liability


                                   3
      Case 1:17-cv-04179-DLC Document 226 Filed 09/12/19 Page 4 of 36



SEC has observed that “information about microcap companies can

be extremely difficult to find, making them more vulnerable to

investment fraud schemes and making it less likely that quoted

prices in the market will be based on full and complete

information about the company.” 6

Regulatory Framework

     The Bank Secrecy Act (“BSA”), 31 U.S.C. § 5311, et seq.,

first enacted in 1982, requires broker-dealers like Alpine to

file SARs.      Under the BSA, the Secretary of the Treasury may

“require any financial institution . . . to report any

suspicious transaction relevant to a possible violation of law

or regulation.”      31 U.S.C. § 5318(g)(1).    The Secretary has

delegated this authority to FinCEN, 7 and, in 2002, the Treasury

Department and FinCEN promulgated 31 C.F.R. § 1023.320 (“Section

1023.320”). 8


Companies (Nov. 2006), https://www.fincen.gov/sites/default/
files/shared/LLCAssessment_FINAL.pdf.
6 SEC, Microcap Stock: A Guide for Investors (Sept. 18, 2013),
https://www.sec.gov/reportspubs/investor-publications/investor
pubsmicrocapstockhtm.html.
7 See Treasury Order 180-01, 67 Fed. Reg. 64,697, 64,697 (Oct.
21, 2002).
8 See FinCEN, Amendment to the Bank Secrecy Act Regulations --
Requirement that Brokers or Dealers in Securities Report
Suspicious Transactions, 67 Fed. Reg. 44,048 (July 1, 2002)
(“FinCEN Section 1023.320 Notice”). The USA PATRIOT ACT of
2001, Pub. L. No. 107-56, 115 Stat. 272 (the “Patriot Act”),
significantly expanded the scope of the BSA.



                                    4
     Case 1:17-cv-04179-DLC Document 226 Filed 09/12/19 Page 5 of 36



     As described in greater detail in the December Opinion,

Section 1023.320 provides that “[e]very broker or dealer in

securities within the United States . . . shall file with

FinCEN, to the extent and in the manner required by this

section, a report of any suspicious transaction relevant to a

possible violation of a law or regulation.”        31 C.F.R.

§ 1023.320(a)(1) (emphasis added).      Under Section 1023.320, a

transaction requires reporting if it is “conducted or attempted

by, at, or through a broker-dealer,” “involves or aggregates

funds or other assets of at least $5,000,” and the broker-dealer

“knows, suspects, or has reason to suspect” that the transaction

(or pattern of transactions) “[i]nvolves use of the broker-

dealer to facilitate criminal activity.”       Id.

§ 1023.320(a)(2)(iv).

     In addition, Section 1023.320 requires a broker-dealer to

retain a copy of any SAR filed and supporting documentation “for

a period of five years from the date of filing the SAR.”           Id.

§ 1023.320(d).   It further requires a broker-dealer to “make all

supporting documentation available to FinCEN or any Federal,

State, or local law enforcement agency, or any Federal

regulatory authority that examines a broker-dealer for

compliance with the Bank Secrecy Act, upon request.”         Id.

     SARs are currently submitted to FinCEN via an electronic




                                   5
      Case 1:17-cv-04179-DLC Document 226 Filed 09/12/19 Page 6 of 36



SAR Form. 9   The SAR Form states that the narrative section of the

SAR “is critical.”     2002 SAR Form at 3 (emphasis in original).

It further provides,

     The care with which [the narrative section] is
     completed may determine whether or not the described
     activity and its possible criminal nature are clearly
     understood by investigators. Provide a clear,
     complete and chronological description . . . of the
     activity, including what is unusual, irregular or
     suspicious about the transaction(s), using the
     checklist below as a guide.

Id. (emphasis in original).

     FinCEN has issued several guidance documents explaining the

scope of the SAR reporting duty in the narrative section of the

SAR Form.     A summary of that guidance, including examples of

relevant information identified by FinCEN, is provided in the

December Opinion.    See 354 F. Supp. 3d at 415. 1

     As the Treasury Department has explained, the SEC enforces

SAR regulations pursuant to Section 17(a) of the Securities




9 As explained in the December Opinion, two versions of the SAR
Form were in effect during the period at issue in this
litigation: one version from 2002 to 2012 (the “2002 SAR Form”)
and another version after 2012 (the “2012 SAR Form”). See
December Opinion, 354 F. Supp. 3d at 413 n.18. In connection
with the 2012 SAR Form, FinCEN published an instructional
document. See FinCEN, FinCEN Suspicious Activity Report (FinCEN
SAR) Electronic Filing Instructions (2012), https://www.fincen.
gov/sites/default/files/shared/FinCEN% 20SAR% 20ElectronicFiling
Instructions-% 20Stand% 20Alone% 20doc.pdf (“2012 SAR
Instructions”). The 2012 SAR Instructions are similar to those
in the 2002 SAR Form in all respects that are material to this
litigation.



                                    6
      Case 1:17-cv-04179-DLC Document 226 Filed 09/12/19 Page 7 of 36



Exchange Act of 1934 (“Exchange Act”), 15 U.S.C. § 78a, et seq.,

and SEC Rule 17a-8.     Rule 17a-8 requires a broker-dealer to

“comply with the reporting, recordkeeping and record retention

requirements of chapter X of title 31 of the Code of Federal

Regulations.”    17 C.F.R. § 240.17a-8.      The reporting,

recordkeeping, and retention requirements incorporated by Rule

17a-8 include those described in Section 1023.320.          See December

Opinion, 354 F. Supp. 3d at 411-12.

Alpine’s Failure to Comply with SAR Regulations

     Alpine is a clearing broker that primarily provides

clearance and settlement services for microcap securities traded

in the over-the-counter market.       It was purchased by its current

owner in early 2011.     That owner also owns Alpine’s affiliate

Scottsdale Capital Advisors (“SCA”), the introducing broker for

most of the transactions at Alpine that are at issue here.              SCA

settled a FINRA enforcement action in November 2011 that the SEC

had brought for, among other things, SCA’s own failure to file

SARs and its omission of material information from the SARs it

did file. 10

     From March 2, 2011 through January 22, 2012, FINRA



10See Order Accepting Offer of Settlement, In the Matter of
FINRA Department of Enforcement v. Scottsdale Capital Advisors
Corp. and Justine Hurry, Disciplinary No. 2008011593301 at 11-
12, 21-22 (Nov. 14, 2011), https://www.finra.org/sites/default/
files/fda_documents/2008011593301_FDA_TX93804.pdf.



                                    7
     Case 1:17-cv-04179-DLC Document 226 Filed 09/12/19 Page 8 of 36



conducted a financial, operational, and sales practices

examination of Alpine.    On July 23, 2012, FINRA shared its

highly critical findings with Alpine during an exit meeting.           On

September 28, 2012, FINRA issued its seven-page report of that

examination (“FINRA Report”), documenting Alpine’s widespread

failures to comply with its obligations under the regulations

that govern its industry.

     The FINRA Report identified ten exceptions to Alpine’s

practices.   It disclosed that Alpine failed to timely file any

SARs for over six months in 2011 (from March 1 through May 10,

and from August 16 through December 19).       FINRA concluded that

the SARs Alpine later filed for transactions occurring during

this period were all filed late.       The FINRA Report concluded

more generally that Alpine had “failed to establish and enforce

procedures reasonably designed to detect and report suspicious

activity.”

     In addition, the FINRA Report determined that the narrative

sections of the 823 SARs that Alpine filed during the

examination period were “substantively inadequate” and in

violation of Section 1023.320.     The FINRA report emphasized that

the narratives for Alpine’s SARs “failed to fully describe why

the activity was suspicious” and therefore “fail[ed] to justify

at the basic core the legitimacy of the SAR filing.”         It

criticized Alpine for submitting SARs in the form of two basic,


                                   8
     Case 1:17-cv-04179-DLC Document 226 Filed 09/12/19 Page 9 of 36



boilerplate templates, “neither of which were substantively

adequate as they failed to fully describe why the activity was

suspicious.”

     As the December Opinion confirmed, Alpine’s SAR narratives

were woefully inadequate.     Over half of the SARs on which the

December Opinion granted summary judgment were deficient in

several significant respects, failing to include multiple pieces

of information that the SAR Form and its instructions require to

be included.   See December Opinion, 354 F. Supp. 3d at 420.

     During and after the FINRA examination, Alpine’s ownership

hired additional legal and compliance personnel and took some

measures to improve its anti-money laundering (“AML”) program.

Beginning in the fall of 2012, for example, Alpine arranged for

an annual audit of its AML program and created standard

operating procedures for compliance with AML regulations.

      Roughly two-thirds of the SARs that the SEC contends

Alpine filed with deficient narrative sections were filed before

September 28, 2012, the date on which Alpine received the FINRA

Report.   Alpine’s faulty practices, however, continued well

beyond that date.   Roughly one-third of the SARs at issue in

this action were filed after October 1, 2012, including in 2013,

2014, and 2015.   The December Opinion granted summary judgment

on hundreds of separate violations of Section 1023.320 that

occurred in both 2013 and 2014, many of which were the failure


                                   9
     Case 1:17-cv-04179-DLC Document 226 Filed 09/12/19 Page 10 of 36



to file a SAR when Alpine had the obligation to do so.          The SEC

identified comparatively few violations that occurred during the

year 2015.

     There is a snapshot of Alpine’s practices as they existed

about two years after the FINRA exit interview in July 2012.            In

July 2014, the SEC Office of Compliance Inspections and

Examinations (“OCIE”) conducted a one-week on-site review of

Alpine’s compliance practices.      The OCIE Report reviewed 252 of

the over 4,600 SARs filed by Alpine between January 2013 and

July 2014.   On April 9, 2015, OCIE issued a report (“OCIE

Report”) strongly critical of Alpine.

     The OCIE Report found that 50% of the 252 SARs “failed to

completely and accurately disclose key information of which

[Alpine] was aware at the time of filing.”        It concluded that

Alpine’s SAR “narratives generally contained ‘boilerplate’

language and very little -- if any -- specific and material

information that Alpine identified in its investigations of the

matters.”    It criticized Alpine for omitting mention of many red

flags for suspicious activity, such as a customer’s civil,

regulatory, or criminal history; foreign involvement with the

transactions; concerns about an issuer; stock promotion

activity; or that an issuer had been a shell company.          According

to the OCIE Report, Alpine’s failure to disclose key information

“rendered the SARs less valuable to investigators trying to


                                   10
     Case 1:17-cv-04179-DLC Document 226 Filed 09/12/19 Page 11 of 36



understand the activity and any criminal or administrative

implications thereof.”

     The OCIE report described Alpine’s conduct as “recidivist

activity” (emphasis in original) since it persisted

notwithstanding the 2012 FINRA examination.        The OCIE Report

concluded that Alpine’s compliance practices violated Rule 17a-8

and “obscured the true nature of the suspicious activity.”              It

further concluded that many of Alpine’s SARs appeared to

indicate that Alpine was “intentionally trying to obfuscate or

distort the truly suspicious nature of the activity that

[Alpine] is required to report to law enforcement.”         These

conclusions are entirely consistent with the Court’s own

assessment based on its review of materials submitted by the

parties in connection with the summary judgment motions.

The SEC’s Action Against Alpine

     The SEC filed this action against Alpine on June 5, 2017.

Its complaint alleged violations of Rule 17a-8 during a period

of May 17, 2011 through December 31, 2015.        As invited by the

Court, the SEC moved for partial summary judgment based on

exemplar SARs in each of four categories that it alleged

revealed violations of Rule 17a-8. 11     See March Opinion, 308 F.



11Alpine declined to submit exemplars to assist in the
development of the legal framework that would govern this
action. December Opinion, 354 F. Supp. 3d at 405.



                                   11
     Case 1:17-cv-04179-DLC Document 226 Filed 09/12/19 Page 12 of 36



Supp. 3d at 781.

     Relying on the guidance given in the March Opinion

regarding the legal standards that would be applied in this

action, the SEC thereafter moved for summary judgment as to

Alpine’s liability for several thousand individual violations of

Rule 17a-8.   The SEC’s motion focused on four categories of

deficiencies in Alpine’s compliance with SAR reporting

requirements: (i) filing SARs with deficient narratives

(“Deficient Narrative SARs”), (ii) failing to file SARs

reflecting sales that followed large deposits of LPS (“Failure

to Report Violations”), (iii) filing SARs long after the

transactions were completed (“Late-Filed SARs”), 12 and (iv)

failing to maintain and produce support files for SARs (“Support

Files Violations”).    The December Opinion granted in part the

SEC’s motion for summary judgment, finding thousands of

violations of Rule 17a-8 based on Alpine’s Deficient Narrative

SARs, Failure to Report Violations, and Support Files

Violations.   354 F. Supp. 3d at 422-45.

     The findings in the December Opinion are highly relevant to




12The December Opinion denied summary judgment as to this
category because the SEC did not show that Alpine had an
obligation to file these SARs. To show that Alpine had an
obligation to file the SARs, the SEC had relied exclusively on
the fact that FINRA had ordered Alpine to file the SARs. See
December Opinion, 354 F. Supp. 3d at 443.



                                   12
     Case 1:17-cv-04179-DLC Document 226 Filed 09/12/19 Page 13 of 36



this decision on penalties.     While those findings are

incorporated by reference and will not be repeated here, the

granularity of the findings and the extent to which they reveal

how widespread the deficiencies were in Alpine’s SAR-filing

system bear emphasis.

     The December Opinion is significant as well for the

determination of penalties because it is a decision rendered on

a summary judgment motion.     It reflects an extremely

conservative finding regarding the extent of Alpine’s disregard

of its legal obligations.     In identifying those circumstances in

which there could be no factual dispute regarding Alpine’s

failure to abide by those legal obligations, the December

Opinion relied on a narrow set of measurements.         A few examples

suffice.   Although the SEC had argued that SARs were deficient

for failing to include information that there was a history of

stock promotion activity in connection with deposited LPS up to

eighteen months before the SAR was filed, the December Opinion

granted summary judgment only for those SARs that failed to

report stock promotion activity that occurred within six months

of a substantial deposit of LPS.        Id. at 433.   Similarly, the

SEC sought summary judgment for SARs that failed to disclose the

comparatively low trading volume in deposited LPS where the

deposit represented at least three times the average daily

trading volume of the stock when measured over the three months


                                   13
     Case 1:17-cv-04179-DLC Document 226 Filed 09/12/19 Page 14 of 36



preceding the deposit.      The December Opinion granted summary

judgment only where the ratio between the shares deposited in a

single transaction was at least twenty times the average daily

trading volume over the three-month period prior to the deposit.

Id. at 437.   As a final example, while Alpine may have had a

duty to file as many as 3,568 SARs to report the liquidations

that followed the deposit of a large number of shares of LPS,

the December Opinion adopted a conservative measure and found

only 1,218 violations. 13    Id. at 441.   Using such conservative

measures, summary judgment was entered for over 2,200 SAR-

related violations. 14



13The SEC asserted that Alpine had a duty to file a SAR
reflecting certain patterns of sales that followed a large
deposit of LPS. The SEC identified 1,242 deposit-and-
liquidation groups, which together include 3,568 individual
sales of shares worth $5,000 or more. Although the liquidation
of a deposit of a large number of shares of LPS is a hallmark of
market manipulation, Alpine had filed no SARs for those sales.
December Opinion, 354 F. Supp. 3d at 441.
14In opposition to the SEC’s request for remedies, Alpine
defends its actions by arguing that the law’s requirements were
less than clear. As explained in the March Opinion, however,
the standards governing Alpine’s SAR obligations are clearly
established by Section 1023.320, the SAR Forms, and FinCEN
guidance documents. See March Opinion, 308 F. Supp. 3d at 789-
95. Moreover, Alpine was warned of violations of its SAR
obligations as early as July 23, 2012, when FINRA conducted an
exit meeting concerning the deficiencies in Alpine’s AML program
and the SARs it had filed. To the extent Alpine relies in part
on the December Opinion’s refusal to grant summary judgment for
all of the SARs at issue, Alpine’s argument mistakes the summary
judgment standard, which seeks only to identify material,
disputed issues of fact, with a verdict at trial, which
determines whether a violation occurred by resolving those


                                   14
     Case 1:17-cv-04179-DLC Document 226 Filed 09/12/19 Page 15 of 36



     The December Opinion also revealed in other ways the risks

to market integrity represented by Alpine’s decision to ignore

its regulatory obligations.     For instance, in establishing that

Alpine had a legal duty to file the SARs that the SEC asserted

had been filed with a deficient narrative section, the SEC

identified six red flags which triggered a broker-dealer’s duty

to file a SAR.   These red flags were derived from the SAR Form

and its instructions as well as FinCEN and other guidance

interpreting Section 1023.320.      The red flags “take into account

the unique characteristics of the LPS markets such as the

difficulty in obtaining objective information about issuers, the

risk of abuse by undisclosed insiders, and the opportunity for

market manipulation schemes.”      Id. at 425-26.

     The six red flags are:     (1) the existence of any related

litigation; (2) the issuer’s status as a shell company or a

history of derogatory information regarding the issuer; (3) a

history of stock promotion in connection with the LPS being

deposited; (4) the existence of an unverified issuer, e.g., an

issuer with an expired business license or nonfunctioning

website; (5) a comparatively low average daily trading volume



factual disputes. Alpine has not identified any uncertainty in
the law that excused its violations, as found in the December
Opinion. Had there been a finding of additional violations at
trial, it is highly doubtful that Alpine would have been able to
do so at that time either.



                                   15
     Case 1:17-cv-04179-DLC Document 226 Filed 09/12/19 Page 16 of 36



compared to the amount of stock being deposited in a single

transaction; and (6) involvement in the transaction by a foreign

entity or individual.    Id. at 425-39.     Alpine admitted, with one

exception, that the red flags identified by the SEC required

Alpine to investigate the transaction to determine whether a SAR

had to be filed.    Id. at 426.    These red flags existed in

thousands of transactions at issue in the motion.         Frequently

there were multiple red flags for a single transaction.

     The March and December Opinions also illuminate the extent

to which Alpine has continued right up until today to deny that

it had a deficient SAR-filing regime.       For example, it took the

extreme position in this litigation that its filing of a SAR

could not be taken as an admission that it had any duty to file

a SAR in connection with the transaction.        It argued that the

SEC had to independently show that Alpine had such a duty to

file a SAR for each transaction because Alpine’s filings were

simply “voluntary” filings as opposed to filings made pursuant

to the law’s mandates to alert regulators to suspicious trading

activity.   March Opinion, 308 F. Supp. 3d at 799 & n.20.

     One more example is useful to illustrate Alpine’s continued

resistance to its legal obligations.       In opposition to summary

judgment Alpine argued that, even if it was required to file a

SAR, it did not have to disclose the existence of a red flag in

the SAR’s narrative section.      This argument was rejected for


                                   16
     Case 1:17-cv-04179-DLC Document 226 Filed 09/12/19 Page 17 of 36



several reasons.    December Opinion, 354 F. Supp. 3d at 426.

Among those reasons was the substance of the SARs themselves.

Nearly all of Alpine’s SARs used “template narratives that

failed to include any details, positive or negative, about the

transactions.”   Id.   The December Opinion found that, while a

fulsome SAR narrative could have presented a question of fact as

to whether it also should have included a discussion of the red

flags in the SAR narratives, “except in rare instances Alpine

has not shown that its SAR narratives contained sufficient

information to create [such] a question of fact.”         Id.

     After the December Opinion was issued, a conference on

April 12 and an Order of April 30, 2019 resolved all remaining

disputes on that Opinion’s findings.        As the parties now agree,

the December Opinion granted summary judgment as to 2,720

violations comprising 1,010 Deficient Narrative SARs, 1,214

Failure to Report Violations, and 496 Support Files Violations.

     The SEC has decided to forgo trial on the remainder of the

alleged violations of Rule 17a-8.       Its motion for remedies was

filed on May 3 and became fully submitted on July 11.



                               Discussion

     “Once the district court has found federal securities law

violations, it has broad equitable power to fashion appropriate

remedies.”   SEC v. Frohling, 851 F.3d 132, 138 (2d Cir. 2016)


                                   17
      Case 1:17-cv-04179-DLC Document 226 Filed 09/12/19 Page 18 of 36



(citation omitted).     These remedies may include both civil

penalties and injunctive relief.         Id.



I.   Civil Penalties

     Section 21(d)(3) of the Exchange Act authorizes an award of

civil penalties “for both deterrent and punitive purposes.”              Id.

at 139; see also 15 U.S.C. § 78u(d)(3)(A).         Pursuant to Section

21(d)(3), three tiers of civil penalties may be imposed.           Id.

     [A] first-tier penalty may be imposed for any
     violation; a second-tier penalty may be imposed if the
     violation involved fraud, deceit, manipulation, or
     deliberate or reckless disregard of a regulatory
     requirement; a third-tier penalty may be imposed when,
     in addition to meeting the requirements of the second
     tier, the violation directly or indirectly resulted in
     substantial losses or created a significant risk of
     substantial losses to other persons.

SEC v. Razmilovic, 738 F.3d 14, 38 (2d Cir. 2013) (citation

omitted).   “[F]or each violation” within each tier, “the amount

of the penalty shall not exceed the greater of a specified

monetary amount or the defendant’s gross pecuniary gain.”           Id.

(citation omitted).

     As modified by the Debt Collection Improvement Act of 1996

and corresponding SEC regulations, the maximum amounts specified

for non-natural persons are as follows.        For each violation

occurring between March 4, 2009 and March 5, 2013, the maximum

amount specified is $75,000 at tier one, $375,000 at tier two,

and $725,000 at tier three.      15 U.S.C. § 78u(d)(3)(B); Exchange


                                    18
     Case 1:17-cv-04179-DLC Document 226 Filed 09/12/19 Page 19 of 36



Act Release No. 34-59449, Feb. 25, 2009 (effective Mar. 3,

2009); 17 C.F.R. § 201.1001; Table I to 17 C.F.R. § 201.1001. 15

For each violation occurring between March 6, 2013 and November

2, 2015, these amounts increase to $80,000, $400,000, and

$775,000, respectively.     17 C.F.R. § 201.1001; Table I to 17

C.F.R. § 201.1001.

     Beyond these restrictions, the amount of the penalty is

within “the discretion of the district court,” Razmilovic, 738

F.3d at 38 (citation omitted), and should be determined “in

light of the facts and circumstances” surrounding the

violations.   15 U.S.C. § 78u(d)(3).      In determining the proper

amount for a civil penalty, courts in this district have looked

to a number of factors, including

     (1) the egregiousness of the defendant’s conduct; (2)
     the degree of the defendant’s scienter; (3) whether
     the defendant’s conduct created substantial losses or
     the risk of substantial losses to other persons; (4)
     whether the defendant’s conduct was isolated or
     recurrent; and (5) whether the penalty should be
     reduced due to the defendant’s demonstrated current
     and future financial condition.

SEC v. Haligiannis, 470 F. Supp. 2d 373, 386 (S.D.N.Y. 2007);

see also SEC v. Cope, No. 14cv7575(DLC), 2018 WL 3628899, at *6

(S.D.N.Y. July 30, 2018) (same); SEC v. Tavella, 77 F. Supp. 3d

353, 362-63 (S.D.N.Y. 2015) (same).       The Haligiannis factors



15Table I to 17 C.F.R. § 201.1001 was previously found at 17
C.F.R. § 201.1004 and Table IV to Subpart E of Part 201.



                                   19
     Case 1:17-cv-04179-DLC Document 226 Filed 09/12/19 Page 20 of 36



“are not to be taken as talismanic.”       SEC v. Rajaratnam, 918

F.3d 36, 45 (2d Cir. 2019).     It is appropriate to consider as

well factors such as a defendant’s financial condition, id., a

defendant’s failure to admit wrongdoing, SEC v. Alt. Green

Techs., Inc., No. 11cv9056(SAS), 2014 WL 7146032, at *4

(S.D.N.Y. Dec. 15, 2014), and a defendant’s lack of cooperation

with authorities.    SEC v. Cavanagh, No. 98cv1818(DLC), 2004 WL

1594818, at *31 (S.D.N.Y. July 16, 2004); see also SEC v.

Lybrand, 281 F. Supp. 2d 726, 730 (S.D.N.Y. 2003).         The

“brazenness, scope, and duration” of illegal conduct may warrant

“a significant penalty.”     Rajaratnam, 918 F.3d at 45.

     The SEC seeks civil penalties in the amount of $10,000 for

each Deficient Narrative SAR and Failure to Report Violation.

It seeks a penalty of $1,000 for each Support File Violation.

Combined, it requests a total civil penalty of $22,736,000.

     Examining the first Haligiannis factor, it is easy to find

that Alpine’s misconduct was egregious.       It has not just been

found liable, it has been found liable for illegal conduct on a

massive scale.   The breadth and regularity of Alpine’s

violations of Rule 17a-8 warrant a substantial civil penalty.

     As described in the December Opinion, the SEC met its

burden to prove on summary judgment 2,720 separate violations of

Rule 17a-8 premised on thousands of deficient narratives in the

SARs it filed, its failure to report the massive sell-offs of


                                   20
     Case 1:17-cv-04179-DLC Document 226 Filed 09/12/19 Page 21 of 36



large deposits of LPS, and Alpine’s failure to produce hundreds

of support files as required by Section 1023.320. 16        Although

each of the 1,010 Deficient Narrative SARs has been counted as

only a single violation of Rule 17a-8 for the purposes of

summary judgment, over half of the SARs to which the December

Opinion granted summary judgment contained multiple deficiencies

-- any one of which would have been sufficient to justify a

civil penalty.   December Opinion, 354 F. Supp. 3d at 420.

Alpine’s SARs omitted references to multiple red flags

indicative of suspicious activity and failed to disclose

transaction sequences that reflected “a hallmark of market

manipulation.”   Id. at 441.    In a large number of instances,

Alpine failed to include information in the SAR narratives that

the SAR Form itself specifically directs a broker-dealer to

include.

     The next factor to be considered in assessing a penalty is

the degree of Alpine’s scienter.        Although a finding of scienter

is not required to impose the tier-one penalty sought by the




16Section 1023.320 requires both the maintenance of records for
five years after a SAR is filed and the production of records at
the request of a federal regulatory agency such as the SEC. See
March Opinion, 308 F. Supp. 3d at 811-12. In connection with
its motion for summary judgment, the SEC submitted evidence that
Alpine failed to produce support files for 496 SARs when
requested by the SEC in 2016. See December Opinion, 354 F.
Supp. 3d at 444.



                                   21
     Case 1:17-cv-04179-DLC Document 226 Filed 09/12/19 Page 22 of 36



SEC, the evidence supports a finding that Alpine acted knowingly

and with disregard for its obligations under the law. 17        As a

threshold matter, the scale and duration of Alpine’s violations

of Rule 17a-8 undermine Alpine’s assertion that its conduct was,

at worst, merely negligent.     Alpine’s violations were systemic

and enduring, occurring over a course of years and involving

conduct that was plainly in violation of federal law reporting

requirements.   Moreover, Alpine was aware of the nature and

extent of its SAR violations at least as early as July 23, 2012,

when FINRA conducted an exit meeting with Alpine to discuss

findings later summarized in the FINRA Report. 18       Although Alpine

took some steps to improve its AML compliance practices, it

continued to resist regulators’ demands to fully comply with its

SAR obligations.    Based on Alpine’s persistent failure to file

substantively adequate SARs, the 2014 OCIE Report concluded that




17Alpine disputes that it acted willfully or recklessly. Alpine
recites its history of improving compliance and asserts that it
acted with diligence and in good faith. It asserts that before
any finding can be made that it was willful or reckless, Alpine
must conduct discovery and a hearing must be held. Alpine has
access to its own employees; it has not explained what
additional discovery would achieve. Nor is a hearing on its
scienter necessary. The Court has considered Alpine’s arguments
and evidence submitted in opposition to this motion. See SEC v.
Koenig, 469 F.2d 198, 202 (2d Cir. 1972).
18Almost two years earlier, Alpine’s affiliate SCA, which was
the introducing broker for many of the transactions at issue
here, was charged with similar violations of SAR regulations.



                                   22
     Case 1:17-cv-04179-DLC Document 226 Filed 09/12/19 Page 23 of 36



Alpine was “intentionally trying to obfuscate or distort the

truly suspicious nature of the activity that [Alpine] is

required to report to law enforcement.”

     Alpine’s failure to acknowledge its wrongdoing throughout

this litigation provides further evidence that it acted with

scienter.   That failure also independently counsels in favor of

a substantial civil penalty.      As described in the March and

December Opinions, a principal defense asserted by Alpine --

aside from its jurisdictional arguments -- has been that Alpine

had no duty to file the thousands of SARs that have been the

focus of this litigation.     See March Opinion, 308 F. Supp. 3d at

782, 799-800; December Opinion, 354 F. Supp. 3d at 422-425.             It

has asserted this defense even with respect to SARs that it did

file, claiming that they were simply “voluntary” filings and not

mandatory filings.    Alpine has maintained this position

notwithstanding warnings from FINRA and OCIE and despite

Opinions of this Court ruling otherwise.        Moreover, Alpine has

failed to produce credible evidence of a good faith belief that

it had no obligation to file the SARs it did file.         As explained

in the December Opinion,

     Alpine has not identified any means by which a
     regulator or a fact-finder could identify such a
     “voluntary” SAR. It has not pointed to any disclosure
     in the 1,593 SARs that they were “voluntary” filings.
     Nor has it pointed to any portion of the SAR’s support
     file reflecting an analysis of the reporting
     obligation and a conclusion that the SAR was not


                                   23
     Case 1:17-cv-04179-DLC Document 226 Filed 09/12/19 Page 24 of 36



     required to be filed. Alpine’s vague and conclusory
     assertion is insufficient to raise a triable question
     of fact as to whether any SAR was filed voluntarily as
     opposed to pursuant to Alpine’s obligation under the
     law to make the filing.

December Opinion, 354 F. Supp. 3d at 423 n.44.

     As for the next factor, Alpine’s contempt for the SAR

reporting regime increased the risk to investors that they would

suffer substantial losses.     Alpine’s violations prevented

regulators from obtaining information necessary to timely

investigate and squelch fraudulent and abusive trading

practices.   The missing information included derogatory

information about a stock’s issuer or the Alpine customer, the

use of shell companies, or the price, volume, and timing of

suspicious transactions.     As the OCIE Report concluded, Alpine’s

failure to adequately and accurately describe the nature of

suspicious activity in its SARs “rendered the SARs less valuable

to investigators” and impeded their ability to understand the

suspicious activity and its criminal or administrative

implications.   Given the sheer scale of Alpine’s violations and

the risk of fraud inherent in the LPS markets, Alpine’s

violations of Rule 17a-8 risked substantial losses to investors

in those markets.

     As for the fourth factor, and as already discussed,

Alpine’s misconduct was not isolated; it was recurrent.

Alpine’s violations of Rule 17a-8 occurred over the course of


                                   24
        Case 1:17-cv-04179-DLC Document 226 Filed 09/12/19 Page 25 of 36



years.     The SEC’s complaint and this litigation have focused on

Alpine’s practices in filing and neglecting to file SARs, and in

refusing to produce SAR-related files, during the period 2011 to

2015.     Alpine disregarded its legal obligations regarding SARs

throughout this period.        The deficiencies persisted

notwithstanding an intensive examination by FINRA in 2011 and a

highly critical FINRA Report issued in 2012.           Although the

extraordinary scale of Alpine’s violations decreased over the

years, the violations did not cease.

     As reflected in the 2014 OCIE Report, Alpine never adopted

a satisfactory SAR compliance program during the period examined

in this litigation.       As the OCIE Report emphasized, Alpine’s

SARs remained woefully deficient even years after the FINRA

Report issued.      It reported that over 50% of the SARs OCIE

reviewed omitted reference to suspicious activity of which

Alpine knew at the time the SAR was filed.           It further stated

that “the amount and type of actual material information in SARs

filed by Alpine is very similar to the sample SAR that FinCEN

has identified in its public guidance as being insufficient or

incomplete.”      The examination of individual SARs undertaken

during the summary judgment process confirmed that finding.

     The final Haligiannis factor is whether a penalty should be

reduced due to Alpine’s demonstrated current and future

financial condition.       In fiscal year 2018, Alpine’s annual


                                      25
     Case 1:17-cv-04179-DLC Document 226 Filed 09/12/19 Page 26 of 36



revenue was roughly                  .   It currently has excess net

capital of               ; it generally maintains an average of

approximately                 in excess net capital.      Alpine’s

business is highly profitable.      From 2014 to May 2019, its owner

withdrew over                of Alpine’s equity.     Over

of this amount was withdrawn from capital in 2014 alone. 19

     An additional factor that is relevant here is Alpine’s

failure to admit wrongdoing and its lack of cooperation with

authorities.    Much of the evidence relevant to this factor has

been discussed as indicative of Alpine’s scienter.          Nonetheless,

it bears emphasis that at no step of this eight-year saga has

Alpine forthrightly confronted the glaring deficiencies in its

SAR reporting regime.    When new ownership took over Alpine in

early 2011 it did so without putting in place a competent

compliance system.    While Alpine did upgrade its AML capability

following the FINRA examination, it did not use the FINRA




19On July 22, 2019, Alpine filed a motion to strike portions of
the SEC’s brief to the extent it suggested that “the financial
condition of Alpine’s ‘ownership’ must be taken into account in
determining an appropriate penalty.” Alpine’s July 22 motion to
strike, and its alternative request for leave to file a sur-
reply, is denied. The financial condition of Alpine’s ownership
is not relevant to this motion and no discovery is needed
regarding its ownership’s “ability to pay.” The figures
describing withdrawals by Alpine’s ownership are relevant
evidence of the financial condition of Alpine. There is no
dispute as to the figures, which are contained in Alpine’s
reports.



                                   26
     Case 1:17-cv-04179-DLC Document 226 Filed 09/12/19 Page 27 of 36



examination and the substantial guidance in the FINRA Report as

an opportunity to admit its deficiencies and to thoroughly

reform its practices to bring them into compliance with the law.

Thus, the 2014 OCIE examination revealed that Alpine was still

using boilerplate language in its SAR narratives, omitting

critical information from its SARs, and acting to “obscure[] the

true nature” of the suspicious activity it was assisting as a

broker-dealer.   Moreover, in response to the OCIE Report, Alpine

repeated many of the same specious defenses that it had

previously asserted during the course of the FINRA examination.

In a letter of May 20, 2015, Alpine disputed each of OCIE’s

findings point by point, arguing that its SARs should be

considered in the nature of an “alternative, voluntary filing

process” and that “the process for determining whether activity

is suspicious is a subjective one.”

     Alpine’s lack of remorse and denial of wrongdoing has

persisted to this day. 20   Confronted with this lawsuit, Alpine

did not admit that any of its SAR filings were deficient or that




20In opposition to this motion for remedies, Alpine argues that
it acted in good faith in not filing SARs when its customers
liquidated substantial deposits of LPS because Alpine “assumed”
every deposit would be sold and therefore it was sufficient to
merely report the deposit. This attitude and argument reflect,
at best, a poor understanding of the SAR reporting regime and
the risks to the market when suspicious liquidations are not
timely reported to regulators.



                                   27
       Case 1:17-cv-04179-DLC Document 226 Filed 09/12/19 Page 28 of 36



it had a duty to file more SARs than it had filed.           It even

argued that it had no duty to file the SARs that it did file.

Without any evidentiary support, and in the face of overwhelming

evidence to the contrary, it asserted that its SARs were

“voluntary” filings and denied that they had been filed because

of any legal duty to do so. 21

       As noted above, the SEC seeks a civil penalty of

$22,736,000.     Alpine opposes the imposition of a civil penalty

of this magnitude on several grounds.         It suggests instead that

a penalty in the range of $80,000 to $720,000, combined with

certain undertakings to improve its compliance practices, would

be sufficient to satisfy the punitive and deterrent purposes of

the civil remedies provisions of the Exchange Act.           It would

not.

       First, Alpine asserts that the penalty the SEC seeks is a

corporate death penalty.       While the SEC’s requested penalty is

large, so is the misconduct that prompts it.          Alpine’s financial

records indicate that the application of                               of

its profits would suffice to pay the penalty the SEC requests.

Since the SEC has established that Alpine’s systematic and



21Alpine has also disputed throughout this litigation that the
SEC has enforcement authority over the SAR violations asserted
here. Whatever one might think of the legal merits of that
argument, Alpine does not contest generally that, as a broker-
dealer, it had a duty to comply with the SAR regulations.



                                     28
       Case 1:17-cv-04179-DLC Document 226 Filed 09/12/19 Page 29 of 36



widespread evasion of the law lasted more than                      , this

benchmark does not suggest that the SEC’s request is out of sync

with the magnitude of the violations shown.

       Next, Alpine asserts that the penalty should not be set by

the number of individual violations on which the SEC was granted

summary judgment, but by some other less onerous method.            It

argues that the SEC is seeking to impose a staggering penalty by

separately counting each time the same type of deficiency, which

it describes as relatively few in number, affected a different

SAR.    For instance, by its calculation millions of dollars would

be assessed for failing to report in its SARs the same

customer’s involvement in an ongoing regulatory action.            It

contends as well that the penalty requested by the SEC is higher

in the aggregate than penalties imposed in other cases where

there were recurrent, multi-year violations of the SAR reporting

requirements.     While Alpine admits that almost all of the cases

to which it points were settled matters, it argues that it

should not be subject to what it terms a “litigation penalty.” 22

Thus, it suggests that, in this tier-one penalty case where the




22The SEC has pointed to instances in which far larger penalties
were imposed as well. See, e.g., In re Wells Fargo Advisors,
LLC, SEC Release No. 82054, 2017 WL 5248280 (Nov. 13, 2017)
(imposing penalty of $3,500,000 for 50 unreported or untimely
SAR filings). Alpine argues that each of those cases is
distinguishable.



                                     29
     Case 1:17-cv-04179-DLC Document 226 Filed 09/12/19 Page 30 of 36



SEC has not shown a “high degree of scienter” or fraud or

significant victim losses, the proper measure of penalties

should be set per course of conduct, and not per SAR. 23

According to Alpine, there were three, or at most nine, courses

of conduct at issue here. 24

     If coupled with prompt internal reform and a timely

admission of the deficiencies in its SAR filings, Alpine’s plea

for alternative measures of the penalty or for a penalty set at

an even more minimal level than that selected by the SEC would

have more appeal.    Alpine can point to neither.       For at least

three years after the period examined by FINRA, Alpine continued

to obfuscate suspicious activity and to avoid its duties under

the law.   The summary judgment record confirms that Alpine’s

obstruction of government oversight of the LPS market was an



23Alpine also suggests that the penalty could be pegged to
disgorgement by measuring Alpine’s ill-gotten gains. If this
measurement had been pursued by the SEC, it is by no means clear
that that measure would have reduced the requested penalty.
Alpine’s business model appears to have been exceedingly
profitable and to have relied in large part on the business of a
few customers specializing in LPS whose transactions Alpine did
not properly report in SARs.
24The three courses of conduct Alpine identifies are (1) its
Deficient Narrative SARs, (2) its Failure to Report Violations,
and (3) its Support Files Violations. The nine courses of
conduct Alpine identifies are (1)-(6) the six red flags
discussed above, (7) its failure to describe in its SARs the
“Five Essential Elements” as defined by FinCEN guidance, (8) its
Failure to Report Violations, and (9) its Support Files
Violations.



                                   30
      Case 1:17-cv-04179-DLC Document 226 Filed 09/12/19 Page 31 of 36



ingrained, multi-year enterprise.        Instead of undertaking the

scrutiny and reporting of individual transactions required by

law, Alpine chose to run a high-volume business in the LPS

market and use templates for many of the SARs it filed.           Even

today, in its opposition to this motion for remedies, Alpine

continues to minimize and excuse its offenses.

      The SEC is entitled under the law to seek a penalty for

each separate violation of the SAR reporting obligations.

Alpine required, as it was entitled to, that the SEC separately

prove with respect to each SAR that Alpine had both a duty to

file the SAR, and, if it had filed one, that the SAR was legally

deficient.    The SEC carried that burden to the extent found in

the December Opinion.     For those individual SARs, and within the

range of penalties permitted at tier one, the SEC has selected

civil penalty amounts that fall toward to the bottom of the

range. 25   Alpine has not shown that the SEC’s request is

inappropriate or excessive based on the record recited above.

      Third, Alpine asserts that any penalty imposed for its

violations of Section 17a-8 cannot exceed the penalty limits

prescribed in the BSA.      This argument is merely a reprise of




25Applying the maximum penalties available for a tier-one
violation, Alpine’s 2,720 violations would result in an
aggregate penalty of more than $204,000,000. See 15 U.S.C.
§ 78u(d)(3)(B). The SEC seeks roughly 10% of that figure.



                                    31
     Case 1:17-cv-04179-DLC Document 226 Filed 09/12/19 Page 32 of 36



Alpine’s repeatedly rejected argument that the BSA, rather than

Rule 17a-8 and the Exchange Act, provides the governing law for

this case.   See March Opinion, 308 F. Supp. 3d at 795; SEC v.

Alpine Sec. Corp., No. 17cv4179(DLC), 2018 WL 3198889, at *2

(S.D.N.Y. June 18, 2018) (denying reconsideration of the March

Opinion); see also December Opinion, 308 F. Supp. 3d at 416-17;

SEC v. Alpine Sec. Corp., No. 17cv4179(DLC), 2019 WL 4071783, at

*2 (S.D.N.Y. Aug. 29, 2019) (denying reconsideration of the

December and March Opinions).      Although the BSA limits the

maximum civil penalty that the Secretary of the Treasury may

impose for negligent violations of Section 1023.320, see 31

U.S.C. § 5321(a)(6), the SEC brought this case and it brought it

under Section 17(a) of the Exchange Act and Rule 17a-8.

Accordingly, it is the penalty provisions of the Exchange Act,

not of the BSA, that provide the maximum civil penalty

available.   Cf. Kokesh v. SEC, 137 S. Ct. 1635, 1643 (2017)

(noting that disgorgement, one of several inherently punitive

sanctions the SEC may impose, “further[s] the Commission’s

public policy mission of protecting investors and safeguarding

the integrity of the markets”).

     Finally, Alpine argues that the SEC’s requested remedy

would violate the Eighth Amendment’s prohibition against




                                   32
     Case 1:17-cv-04179-DLC Document 226 Filed 09/12/19 Page 33 of 36



excessive fines.    See U.S. Const. amend. VIII. 26     Under the

Eighth Amendment, however, a fine is unconstitutionally

excessive only if it is “grossly disproportional to the gravity

of a defendant’s offense.”     United States v. Sabhnani, 599 F.3d

215, 262 (2d Cir. 2010) (quoting United States v. Bajakajian,

524 U.S. 321, 334 (1998)); see also United States v. Viloski,

814 F.3d 104, 111 (2d Cir. 2016) (explaining that courts may

consider fine’s impact on future ability to earn a livelihood).

While courts consider numerous factors to determine whether a

particular fine is grossly disproportional, see Sabhnani, 599

F.3d at 262, the Eighth Amendment proportionality analysis is

substantially similar to the analysis required by the factors

described and considered above.      A civil penalty of $22,736,000,

while substantial, is not grossly disproportional to the gravity

of Alpine’s 2,720 violations of the federal securities laws.

     Having considered the above factors, the circumstances

surrounding Alpine’s 2,720 violations of Rule 17a-8, and each of

Alpine’s arguments in opposition to the SEC’s request for

remedies, a tier-one civil penalty in the amount of $12,000,000

is assessed.   This penalty is substantial; it reflects the

seriousness of Alpine’s violations and the need for a remedy



26“The Eighth Amendment protects against excessive civil fines,
including forfeitures.” Hudson v. United States, 522 U.S. 93,
103 (1997).



                                   33
      Case 1:17-cv-04179-DLC Document 226 Filed 09/12/19 Page 34 of 36



that is adequate to punish and deter such violations.           A

$12,000,000 penalty, however, is also a small fraction of the

maximum tier-one remedies available and substantially less than

the amount the SEC has requested. 27      While the SEC’s requested

penalty falls within the range of penalties that could

reasonably be imposed in this case, consideration of several

factors, but principally of Alpine’s financial condition, make a

penalty of $12,000,000 more appropriate.         A $12,000,000 penalty

is reasonable in light of all the facts and circumstances

described above.



II.   Permanent Injunction

      In addition to civil penalties, Congress has expressly

authorized the use of injunctive relief to proscribe future

violations of the federal securities laws.         15 U.S.C.

§ 17u(d)(1).    Injunctive relief is only warranted where “there

is a substantial likelihood of future violations of illegal

securities conduct.”     SEC v. Cavanagh, 155 F.3d 129, 135 (2d

Cir. 1998); see also SEC v. Manor Nursing Centers, Inc., 458




27Whereas the SEC has requested remedies of $10,000 per
Deficient Narrative SAR and Failure to Report Violation, an
aggregate penalty of $12,000,000 is roughly equivalent to a
tier-one penalty of just over $5,000 per Deficient Narrative SAR
and Failure to Report Violation, in addition to a penalty of
$1,000 per Support File Violation.



                                    34
     Case 1:17-cv-04179-DLC Document 226 Filed 09/12/19 Page 35 of 36



F.2d 1082, 1100 (2d Cir. 1972).      When making this determination,

courts consider:

     [1] the fact that the defendant has been found liable
     for illegal conduct; [2] the degree of scienter
     involved; [3] whether the infraction is an isolated
     occurrence; [4] whether defendant continues to
     maintain that his past conduct was blameless; and [5]
     whether, because of his professional occupation, the
     defendant might be in a position where future
     violations could be anticipated.

Cavanagh, 155 F.3d at 135 (citation omitted).        The imposition of

permanent injunctive relief is “within the court’s discretion,”

and is particularly appropriate “where a violation was founded

on systematic wrongdoing, rather than an isolated occurrence”

and where the defendant’s “persistent refusals to admit any

wrongdoing make it rather dubious that the [defendant is] likely

to avoid such violations of the securities laws in the future in

the absence of an injunction.”      Frohling, 851 F.3d at 139

(citation and emphasis omitted).

     For many of the reasons already discussed, a permanent

injunction against further violations of Section 17(a) and Rule

17a-8 is warranted in this case.        The December Opinion found

Alpine liable for 2,720 violations of Rule 17a-8, which occurred

over a course of years and which persisted on a systemic basis

notwithstanding clear warnings by FINRA and OCIE.         As discussed

above, Alpine continues to maintain that many of the SARs on

which summary judgment was granted were not required to be filed



                                   35
     Case 1:17-cv-04179-DLC Document 226 Filed 09/12/19 Page 36 of 36



and to argue, in the face of clear regulatory guidance to the

contrary, that it engaged in no wrongdoing.        Alpine’s persistent

refusal to admit wrongdoing and its record of noncompliance with

SAR reporting obligations demonstrate a substantial likelihood

that Alpine will continue to violate federal securities laws in

the future.    Given its function as a broker-dealer, Alpine

remains in a position where future violations could be

anticipated.



                               Conclusion

     The SEC’s May 3 motion for remedies is granted in part.

Alpine shall pay a civil penalty in the amount of $12,000,000.

An injunction will be entered against Alpine.



Dated:    New York, New York
          September 12, 2019

                                  ____________________________
                                          DENISE COTE
                                  United States District Judge




                                   36
